Citation Nr: 1447943	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for nerve problems manifested by disability of the upper and lower extremities.  

2.  Entitlement to service connection for mild atherosclerotic changes of the lower extremities (claimed as lack of circulation).  

3.  Entitlement to service connection for cysts on the face and ears, with blackheads on the face.  

4.  Entitlement to service connection for a rectal problem.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active duty service from April 1968 to May 1972.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Subsequently, the Veteran failed to report for a scheduled August 2012 hearing before a member of the Board.  

A number of the Veteran's claims for service connection that were on appeal were granted in a May 2012 DRO decision.  Service connection was awarded for right shoulder rotator cuff repair with degenerative joint disease and rotator cuff tear; for left shoulder rotator cuff repair with degenerative joint disease and rotator cuff tear; for tinea versicolor (claimed as skin pigmentation on the back, arms, and shoulder/blotching); and for tinea pedis (claimed as jungle rot of the feet).  As the benefit sought with respect to these claims has been granted, the claims are no longer in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In July 2012, the AOJ certified the Veteran's appeal to the Board.  In August 2012, the Board sent the Veteran a letter notifying him that his appeal had been received.  Later in August 2012, the AOJ received from the Veteran a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) granting a power-of-attorney (POA) in favor of the Nevada Office of Veterans' Services.  The AOJ forwarded the VA Form 21-22 to the Board where it was received in September 2012.  

The Board notes that in a VA Form 21-4138 (Statement in Support of Claim) received by the AOJ in August 2012, the Veteran reported that he was submitting the VA Form 21-22 to reflect the change in his representative.  He also reported that his claims file was in Washington, DC, and it was requested that the claims file be obtained from the Board and be forwarded to the "VA Assistance Office" for review by his POA in Las Vegas, Nevada.  

A review of the paper and electronic claims folders does not reflect that argument or evidence has been received from the Nevada Office of Veterans' Services or, apparently, that the Veteran's claims folders were made available to the Nevada Office of Veterans' Services for review.  Therefore, the Veteran's claims on appeal are remanded to allow for additional argument and/or evidence to be submitted by the Nevada Office of Veterans' Services prior to the Board's consideration of the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to allow the Nevada Office of Veterans' Services to review the Veteran's claims folders and provide any argument or evidence in support of the Veteran's claims.  

2.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal, as are listed on the title page of this Remand.  If any of the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



